                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

ǡ                   Ȍ
                                     Ȍ
      ǡ                 Ȍ
                                     Ȍ
Ǥ                                  Ȍ       ͶͳͻǦͲͷͶ
                                     Ȍ
  ǡ Ǥǡet al.ǡ   Ȍ
                                  Ȍ
      Ǥ                   Ȍ

                                     ORDER

      Before the Court is defendant USA King Transport, Inc.’s Motion to

Compel, doc. 34, defendant’s Motion to Stay Litigation, doc. 36, plaintiff’s

Motion to Strike defendant USA King Transport, Inc’s Expert, doc. 40,

and defendants’ Daubert Motion to Exclude or Limit the Expert

Testimony of James W. Sloan, doc. 41.          For the following reasons,

defendant’s Motion to Compel, doc. 34, is DENIED; the parties are

DIRECTED to file a status report regarding the issues identified in

defendant’s Motion to Stay Litigation, doc. 36; plaintiff’s Motion to Strike,

doc. 40, is GRANTED; and defendants’ Motion to Exclude, doc. 41, is

DENIED.
                            BACKGROUND

     On March 7, 2019, plaintiff Peyton Taylor filed this suit for personal

injuries and damages stemming from a motor vehicle collision between

her and a tractor trailer driven by Defendant Zambrana and owned by

defendant USA King Transport, Inc. Doc. 1 at 4. Defendants answered

on March 29. Doc. 8, doc. 9, & doc. 10. On May 13, 2019, plaintiff filed

an unopposed motion to amend the complaint which substituted National

Specialty Insurance Company for York Risk Services Group, LLC after

incorrectly naming the insurer. Doc. 16; doc. 19. Discovery was set to

conclude on July 1, 2019, with plaintiff’s expert witness reports due on

August 29, 2010, and defendant’s expert witness reports due on August

29, 2019.   Doc. 19.   On September 30, 2019, defendant USA King

Transport filed a Motion to Compel Discovery seeking file materials

(medical records) for Ronald Levit, Jim Shiflett, and Lisa Seago. Doc. 34.

These individuals were disclosed by plaintiff as non-retained experts.

Doc. 34-1; doc. 37 at 2-3. There is nothing in the record to indicate that

defendant sought any alternative method to seek these medical records—

for example, requesting subpoenas—beyond purporting to have sent




                                    ʹ
third-party discovery requests.1 Plaintiff has asserted that she has

provided all of the medical records in her possession and that she will

continue to provide copies of any records she receives to defendants. Doc.

37 at 3. Defendants have also sought a stay of all litigation pending the

conclusion of the criminal case against defendant Zambrana. Doc. 36. In

support of this position, defendants argue that they have been unable to

access the complete Traffic Investigation Unit file until the criminal

charges have been resolved.                   Id. at 2.         Finally, both plaintiff and

defendants have filed motions to strike the other parties’ experts. Doc.

40, doc. 41.

                                           ANALYSIS

 I.     Defendant’s Motion to Compel Discovery

        Defendant seeks materials from unretained, but otherwise

designated, experts. Doc. 34. As an initial matter, the Court is skeptical

of defendant’s assertion that they engaged in the necessary meet-and-





ͳ        Ǧ        

 ǤǡǤǤǡ ͵ͶǦͳʹ͹Ǧ͵ͳǤ ǯ    
 ǤǤ ǤǤȚͻǦͳͳǦ͵Ͷǡ  
  Ǥ ǤǤǤǤ͵Ͷȋ ȌǤ
Ǧ   Ǥ ǤǤǤǤͶͷǤ
 ǡ ǡ Ǥ
                                                         ͵
confer procedures required by both this Court and the Federal Rules prior

to filing any discovery motions. See, e.g., Fed. R. Civ. P. 37. However,

setting aside defendant’s failure to follow the undersigned’s standing

order and requesting an informal telephonic discovery dispute conference

in this case or engage in a good faith effort to resolve the issue, there

appears to be no additional relief which the Court may provide. Fed. R.

Civ. P. 26(a)(2)(B) requires the disclosure of a written report by experts

“retained or specially employed to provide expert testimony in the

case or one whose duties as the party’s employee regularly involve giving

expert testimony.” (Emphasis added). Otherwise, expert witnesses need

only provide a disclosure of the details the subject matter of their

testimony and a summary of the facts and opinions to which the witness

is expected to testify. Fed. R. Civ. P. 26(a)(2)(C). Here it appears that

defendant is seeking the medical records of plaintiff, rather than expert

reports, so—regardless of whether the individuals are subject to Fed. R.

Civ. P. 26—the expert disclosure rules do not appear applicable.

      Other than the disclosures required for experts, a party is generally

required to provide only records in their possession, custody, or control.

See, e.g., Fed. R. Civ. P. 26(a)(1)(A)(ii); Fed. R. Civ. P. 34(a)(1). Here, it

                                      Ͷ
appears from the filings that plaintiff has turned over all of the records

in her possession, custody, or control, and has requested further records

with the intent to turn them over to defendant upon receipt. Doc. 37. It

is unclear to the Court what further compulsion is required or necessary

in this case. Accordingly, defendant’s motion is DENIED. If defendant

wishes to try again with a more robust brief detailing their resolution

procedures, attempts to procure the discovery, and under what provision

of the Federal Rules plaintiff is required to provide more information

than already disclosed, they may do so.2

II.     Defendants’ Motion to Stay Litigation

        On October 3, 2019, defendant USA King Transport, Inc. filed a

motion to stay litigation. Doc. 36. According to defendant, Zambrana

was not initially cited with traffic violations. Id. at 2. However, a review

of the crash report resulted in Zambrana receiving citations for two

violations of Georgia law. Id. A hearing was set for those citations,

although Zambrana failed to appear. Id. Upon learning of the violations





ʹǯ 

    Ǥ  Ǥ ͵Ͷ  ͵ǦͶǢ  Ǥ ͵͹  ͸Ǥ        
    ǡ   DENIES  ǯ  
 ǡȄǤ
                                                         ͷ
through the civil lawsuit, Zambrana retained counsel and a hearing was

reset for the beginning of October 2019. Id. Defendant requests that the

Court stay this case pending the resolution of those criminal charges in

part because they are impeding the parties’ access to relevant

information contained in the police report. Id. at 3-4. Plaintiff objects,

arguing that defendants had ample time to raise this issue prior to the

conclusion of discovery. Doc. 38.

     A significant period of time has expired since this request was filed.

In the meantime, the parties have filed various motions to exclude

experts and the case appears to have proceeded normally. Since the time

for defendant’s Zambrana’s reset hearing has long since passed, the

Court DIRECTS the parties to file a status report to the Court within

ten days from the date of this Order.          This report should indicate

whether all outstanding issues regarding defendant Zambrana’s criminal

charges has been resolved and whether the parties have received access

to the remaining documentation. The Court anticipates that this status

report will be a single document, although the parties may feel free to

detail their positions in separate sections.




                                     ͸
III.   Motions to Strike

             a. Plaintiff’s Motion to Strike

       Plaintiff concedes that defendant USA King Transport Inc., timely

served plaintiff with an expert disclosure. Doc. 40. Plaintiff argues,

however, that defendant’s disclosure does not comply with Fed. R. Civ. P.

26.    Id. at 1.       Defendant’s expert disclosures identified Collision

Specialists, Inc., but did not identify an individual. Doc. 40-2 at 1. There

is no other information contained in the report.          Defendant did not

respond to plaintiff’s motion.

       Fed. R. Civ. P. 26(a)(2) details the disclosure of expert testimony.

Experts retained by a party must provide a written report. Id. That

report must contain:

       (i)        a complete statement of all opinions the witness will
                  express and the basis and reasons for them;
       (ii)       the facts or data considered by the witness in forming
                  them;
       (iii)      any exhibits that will be used to summarize or
                  support them;
       (iv)       the witness’s qualifications, including a list of all
                  publications authored in the previous 10 years;
       (v)        a list of all other cases in which, during the previous
                  4 years, the witness testified as an expert at trial or
                  by deposition; and
       (vi)       a statement of the compensation to be paid for the
                  study and testimony in the case.

                                         ͹
Id. As discussed above, non-retained experts are subject to less stringent

requirements, but must still provide “a summary of the facts and opinions

to which the witness is expected to testify.” Id. As plaintiff points out,

nothing in defendant’s disclosure complies with this requirement. Doc.

40 at 2. Moreover, defendant has provided nothing to support their

expert disclosure.    Accordingly, plaintiff’s motion is GRANTED.

Defendant’s expert (whoever he or she may be) is STRICKEN.

        b. Defendant’s Motion to Strike

     Defendants have also filed a motion to exclude plaintiff’s expert.

Doc. 41. Plaintiff provided the report of James W. Sloan who detailed a

number of opinions as to the manner and method of the crash forming

the basis for this case. Doc. 41-1. Most importantly, Mr. Sloan proffered

the opinion that “under all evaluated scenarios, the tractor-trailer

entered into Dean Forest Road while the Scion was so close that it would

constitute an immediate hazard. For position reference the Scion was at

all times well south of the start of the right turn lane and should have

been plainly visible to the driver of the tractor-trailer.”     Id. at 6.

Defendants argue that Mr. Sloan’s testimony relied on “crush analysis”

to determine the speed of plaintiff’s vehicle. Doc. 41 at 4. However,

                                    ͺ
defendants contend that this methodology required Mr. Sloan to

physically inspect the damage to plaintiff’s vehicle and that he instead

relied on damage obtained from body worn cameras, pictures, and

eyewitness testimony. Id. at 4-5. It is defendants’ position that such an

analysis is inherently unreliable. Id.

     Plaintiff contends that this is an inaccurate recitation of both the

facts, their expert’s qualifications, and the study conducted by Mr. Sloan.

Doc. 43. She argues that while a formal review of structure of the car

may have been more reliable, the test that was conducted was sufficiently

reliable based on manufacturing specifics and the available photographs.

Id. at 4. Plaintiff contends that defendants have failed to carry their

burden to exclude plaintiff’s expert. Id.

     In Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579

(1993), the U.S. Supreme Court concluded that Fed. R. Evid. 702

“compels the district courts to perform the critical ‘gatekeeping’ function

concerning the admissibility of expert scientific evidence.” United States

v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004) (citing Daubert, 509 U.S.

at 589 n.7, 597). The U.S. Supreme Court later held that “Daubert’s

general holding—setting forth the trial judge’s general ‘gatekeeping’

                                    ͻ
obligation—applies not only to testimony based on ‘scientific’ knowledge,

but also to testimony based on ‘technical’ and ‘other specialized’

knowledge.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 141 (1999)

(citing Fed. R. Evid. 702). Incorporating these decisions, amended Rule

702 provides as follows:

     A witness who is qualified as an expert by knowledge, skill,
     experience, training, or education may testify in the form of
     an opinion or otherwise if: (a) the expert’s scientific, technical,
     or other specialized knowledge will help the trier of fact to
     understand the evidence or to determine a fact in issue; (b)
     the testimony is based on sufficient facts or data; (c) the
     testimony is the product of reliable principles and methods;
     and (d) the expert has reliably applied the principles and
     methods to the facts of the case.

Rule 702.

     In this circuit, the Court applies a three-pronged inquiry to

determine whether an expert’s testimony complies with Rule 702 and

Daubert. The Court must determine whether

     (1) the expert is qualified to testify competently regarding the
     matters he intends to address; (2) the methodology by which
     the expert reaches his conclusions is sufficiently reliable as
     determined by the sort of inquiry mandated in Daubert; and
     (3) the testimony assists the trier of fact, through the
     application of scientific, technical, or specialized expertise, to
     understand the evidence or to determine a fact in issue.

Frazier, 387 F.3d at 1260 (citations omitted). The proponent of the expert

opinion bears the burden of establishing qualification, reliability, and
                                     ͳͲ
helpfulness by a preponderance of the evidence. Daubert, 509 U.S. at

592, n. 10.

     For the first prong, “experts may be qualified in various ways.

While scientific training or education may provide possible means to

qualify, experience in a field may offer another path to expert status.”

Frazier, 387 F.3d at 1260-61; see also Fed. R. Evid. 702 (a witness may

be qualified as an expert by “knowledge, skill, experience, training, or

education[.]”).

     The reliability “criterion remains a discrete, independent, and

important requirement for admissibility.” Frazier, 387 F.3d at 1261. The

Supreme Court in Daubert “set out a list of ‘general observations’ for

determining whether expert testimony is sufficiently reliable to be

admitted under Rule 702.” United States v. Brown, 415 F.3d 1257, 1267

(11th Cir. 2005) (citation omitted). These factors or observations inquire

into the expert’s “theory or technique” and are: “(1) whether it can be (and

has been) tested; (2) whether it has been subjected to peer review and

publication; (3) what its known or potential rate of error is, and whether

standards controlling its operation exist; and (4) whether it is generally

accepted in the field.” Id. (citation omitted). “Sometimes the specific

                                    ͳͳ
Daubert factors will aid in determining reliability; sometimes other

questions may be more useful.” Frazier, 387 F.3d at 1262. “Indeed, the

Committee Note to the 2000 Amendments of Rule 702 expressly says

that, ‘[i]f the witness is relying solely or primarily on experience, then the

witness must explain how that experience leads to the conclusion

reached, why that experience is a sufficient basis for the opinion, and how

that experience is reliably applied to the facts.’ ” Id. at 1261. Lastly,

expert opinion testimony must assist the trier of fact. Id. “By this

requirement, expert testimony is admissible if it concerns matters that

are beyond the understanding of the average lay person.” Id. (citation

omitted).

      Defendants make no argument that Mr. Sloan is not qualified.

Rather defendants challenge the reliability of the testimony provided by

Mr. Sloan.    Defendant provided an abbreviated copy of Mr. Sloan’s

deposition, plaintiff however, provided the entirety of the testimony. Doc.

43-2. That deposition testimony establishes that, contrary to defendants’

assertions, Mr. Sloan did not base his opinions solely on eyewitness

testimony and unestablished testing methodology.                Rather, he

“considered [the witness’s] testimony in light of the physical evidence.”

                                     ͳʹ
Doc. 43-2 at 11. Furthermore, when asked if it would be more reliable to

have observed plaintiff’s car rather than rely on video or still camera

footage, Mr. Sloan said as follows:

           [Observation of the car would have been more [r]eliable
     in terms of getting exact measurements, yes. However, we
     have a, a vehicle that was produced to a certain set of
     manufacturer specifications. Those are known. Those are
     published. And we have clear pictures of the damage. So it’s
     a – comparative.

           And when I did this analysis in both different
     methodologies that I used, I actually over-estimated the area
     damage just being as, as conservative as possible, not trying
     to undercut her speed by any, any stretch, but to, to give her
     the, the most energy that she could have had to do that
     damage.

          So laying hands on it would be nice, but given the
     photographic evidence that I have, I’m, I’m fine with what we
     were able to do.

Id. He further testified that because there were finite points on the car

where damage was observed, it was possible to get accurate

measurements regarding the damage within an inch or so. Id. at 11-12.

     Defendants argue that a study which conducted an analysis similar

to that conducted by Mr. Sloan required him to physically observe the

car. However, having reviewed the record and Mr. Sloan’s testimony, the

Court is confident that Mr. Sloan’s testimony and examination is

                                      ͳ͵
sufficiently reliable to go in front of the jury. As this Court, and others,

have noted “even if expert testimony does not meet all or most of the

Daubert factors, it ‘may still be admissible.’ ” Hamlett v. Carrol Fulmer

Logistics Corp., 176 F. Supp. 3d 1360, 1367 (S.D. Ga. 2016). Moreover, it

is “not the role of the district court to make ultimate conclusions as to the

persuasiveness of the proffered evidence.” Haynes v. Lawrence Transp.

Co., 2015 WL 5601942 at *2 (N.D. Ga. Mar. 24, 2015) (quotes and cite

omitted). In this case, defendants have not proffered an argument that

Mr. Sloan’s testimony is not “reliable,” rather, defendants argue that an

alternative method of testing would be “more reliable.” Whether or not

physical examination of the car would have produced “more reliable”

expert testimony, does not preclude the introduction of that testimony at

trial. See, e.g., Taylor, Bean & Whitaker Mortg. Corp. v. GMAC Mortg.

Corp., 2008 WL 3819752, at *4 (M.D. Fla. Aug. 12, 2008) (Arguments as

to the most reliable method for calculating damages “go more to the

weight of the evidence, than the admissibility of the evidence under

Daubert.”); Corporate Fin., Inc. v. Principal Life. Ins. Co., 2006 WL

3365600, at *2 (Nov. 20, 2006) (“The fact that [the expert]’s opinion fails

to take investment returns into account goes to the weight of his

                                     ͳͶ
testimony rather than its competence.”). Finally, Mr. Sloan testified

that, while he took into account the testimony of an eyewitness, his

opinions were based on the physical evidence available to him.

Defendants’ objection to the use of this testimony was based on the fact

that it was solely dependent on an eyewitness. As this does not appear

to be an accurate reflection of Mr. Sloan’s opinion, it is not a basis for

excluding the testimony. Because the Court concludes that Mr. Sloan’s

opinion testimony is sufficiently reliable, Defendants’ motion is

DENIED.

                            CONCLUSION

     For the foregoing reasons, defendant’s Motion to Compel, doc. 34, is

DENIED; the parties are DIRECTED to file a status report regarding

the issues identified in defendant’s Motion to Stay Litigation, doc. 36;

plaintiff’s Motion to Strike, doc. 40, is GRANTED; and defendants’

Motion to Exclude, doc. 41, is DENIED.

     SO ORDERED, this 9th day of April, 2020.



                                  ______________________________
                                  _ ______
                                         _____
                                             _____________
                                                         _
                                  CHR    PHER L. RAY
                                   HRISTOPHER
                                    RISTOPH
                                  UNITED STATESS MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA


                                   ͳͷ
